              Case 8:19-bk-04596-CED       Doc 41    Filed 06/11/19     Page 1 of 17



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

In re:

INTERFACE NETWORK SYSTEMS, INC.                             Case No. 8:19-bk-04569-CED
                                                            Chapter 11
         Debtor.
                                                /

                   CREDITOR JOHN J. OMLOR & ASSOCIATES, INC.’S
                       MOTION FOR ADEQUATE PROTECTION

         Creditor John J. Omlor & Associates, Inc. (“JJO”) by and through its undersigned

attorneys hereby files this Motion for Adequate Protection (“Motion”), and states:

                                JURISDICTION AND VENUE

         1.     This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334. This is a core proceeding under 28 U.S.C. § 157(b).

         2.     Venue of this case and this Motion in this district is proper under 28 U.S.C. §§

1408 and 1409.

                                      Factual Background

         3.     On May 15, 2019 (the “Petition Date”), Interface Network Systems, Inc. (the

“Debtor”) filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code.

         4.     Pre-petition, on or about January 1, 2019, Debtor executed and delivered to JJO a

Promissory Note in the original principal amount of $400,000.00 (the “Note”). While the

interest due under the Note is 12% annually, the current contractual monthly payment under the

Note is $8,897.78. The Note is fully amortized over its 48-month term. A true and correct copy

of the Note is attached hereto as Exhibit A.

         5.     As security for the Note, on or about January 1, 2019, Debtor executed and

delivered to JJO a Security Agreement (the “Security Agreement”), pledging as security
              Case 8:19-bk-04596-CED                Doc 41       Filed 06/11/19         Page 2 of 17



substantially all of Debtor’s goods, inventory, equipment, accounts receivable, figures and all

other assets (the “Collateral”). The Collateral was further securitized by the filing of a UCC-1

Financing Statement on March 6, 2019, instrument number 201907948846. A true and correct

copy of the Security Agreement and UCC-1 Financing Statement are attached hereto as Exhibits

B and C.

         6.       Payments to JJO were current as of the Petition Date. The contractual monthly

payments to JJO under the Note are $8,897.78, and the total outstanding indebtedness as of the

Petition Date is $374,999.47, as reflected in Proof of Claim No. 5.

         7.       Upon information and belief based upon a UCC search, JJO is in (a) second

position with respect to certain of the Collateral (namely accounts receivable generally), behind

Shirley A. Omlor Revocable Trust, (b) in third position as to certain receivables factored by

Capital Funding Solutions, Inc., and (c) in potentially fifth position with respect to certain other

of its Collateral (namely inventory and equipment).1 This necessitates that JJO continue to be

compensated for the usage thereof, and constitutes cause to grant adequate protection payments

to JJO as provided below.

                                              Adequate Protection

         8.       JJO is entitled to adequate protection, as defined in § 361 of the Code, pursuant to

§ 362(d)(1). The Bankruptcy Code does not define “adequate protection,” but § 361 provides

debtors a nonexclusive list of acceptable methods of providing adequate protection to a secured

creditor for use of its collateral, including cash payment or periodic payments, granting of a

replacement lien, or providing the indubitable equivalent of the secured creditor’s interest in the

1
  Creditor Capital Funding Solutions, Inc. appears to have a security interest originated in 2016 but that security
interest does not appear to attach to all accounts receivable, but instead as to those factored by Capital Funding
Solutions, Inc. Transportation Alliance Bank appears to have a security interest originated in 2016 but that security
interest does not appear to attach to accounts receivable. Further creditor FFE Services, LLC likewise appears to
have a security interest originated in 2017 but that security interest does not appear to attach to accounts receivable.

                                                           2
            Case 8:19-bk-04596-CED         Doc 41       Filed 06/11/19    Page 3 of 17



collateral. 11 U.S.C. § 361. Adequate protection is intended to safeguard the secured creditor’s

right to have the value of its secured claim, as it existed on the petition date, preserved. United

States Sav. Ass’n v. Timber of Inwood Forest Assocs., 484 at 370. “The purpose of Section 361

is to insulate the interest of a secured creditor in a debtor’s property from diminution of value

resulting from the delay in enforcing its rights occasioned by a debtor’s need for time to work

out its problems and reorganize its business under the protection of the automatic stay…” In re

Karl A. Neise, Inc., 16 B.R. 600, 601 (Bankr. S.D. Fla. 1981) (citation omitted).

       9.      JJO requests, and the Debtor has agreed, adequate protection as follows:

               a)     Grant JJO a replacement lien in the Collateral to the same extent and with

                      the same validity and priority as its prepetition lien, without the need to

                      file or execute any documents as may otherwise be required under

                      applicable non-bankruptcy law;

               b)     Pay contractual monthly adequate protection payments in the amount of

                      $8,897.78 nunc pro tunc to the Petition Date.

               c)     Maintain insurance on the Collateral and provide adequate proof of

                      insurance to JJO; and add JJO as a loss payee and/or additional insured

                      with respect to such insurance.

               d)     Deliver any and all other instruments and documents and do or cause to be

                      done all such additional acts and things that are reasonably necessary and

                      proper in order to give effect to JJO’s security interest.




                                                 3
           Case 8:19-bk-04596-CED          Doc 41     Filed 06/11/19     Page 4 of 17



       WHEREFORE, JJO respectfully requests this Court enter an Order: (i) granting JJO

adequate protection as described herein; and (ii) granting JJO such other and further relief as the

Court deems appropriate.

       Dated: June 11, 2019



                                             /s/ Stephanie C. Lieb
                                             STEPHANIE CRANE LIEB
                                             Florida Bar No. 0031806
                                             slieb@trenam.com
                                             TRENAM, KEMKER, SCHARF, BARKIN,
                                               FRYE, O'NEILL & MULLIS, P.A.
                                             101 E. Kennedy Boulevard, Suite 2700
                                             Tampa, Florida 33602
                                             Tel: (813) 223-7474
                                             Fax: (813) 229-6553

                                             Attorneys for John J. Omlor & Associates, Inc.




                                                4
           Case 8:19-bk-04596-CED       Doc 41      Filed 06/11/19     Page 5 of 17



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 11, 2019, a true and correct copy of the foregoing was

furnished by CM/ECF to all registered CM/ECF recipients and/or U.S. Mail to:

Interface Network Systems, Inc.                  Buddy D. Ford, Esq
6304 Benjamin Road, Suite 502                    buddy@tampaesq.com
Tampa, FL 33634                                  Jonathan A. Semach, Esq.
                                                 jonathan@tamaesq.com
                                                 Buddy D. Ford, P.A.
                                                 9301 West Hillsborough Avenue
                                                 Tampa, FL 33615-3008

United States Trustee – TPA                      Capital Funding Solutions
Timberlake Annex, Suite 1200                     2021 Tyler Street, Suite 208
501 E Polk Street                                Hollywood, FL 33020
Tampa, FL 33602
Nicole.w.peair@usdoj.gov

Financial Servicing, LLC                         Fundation
2005 Market Street, 14th Floor                   11501 Sunset Hills Road, Suite 100
Philadelphia, PA 19103                           Reston, VA 20190

Kalamata                                         Shirley A. Omlor Revocable Trust
7315 Wisconsin Avenue E, Tower, Suite 950        4912 58th Avenue
Bethesda, MD 20814                               Saint Petersburg, FL 33715

Corporation Service Co. as Representative        FFE Services LLC as Representative
PO Box 2576                                      244 Madison Avenue, Suite 379
Springfield, IL 62708                            New York, NY 10016

Graybar Financial                                Transportation Alliance Bank
11885 Lackland Road                              4185 Harrison Boulevard, Suite 200
Saint Louis, MO 63146                            Ogden, UT 84403

                                          /s/ Stephanie C. Lieb
                                          Attorney




                                             5
Case 8:19-bk-04596-CED   Doc 41   Filed 06/11/19   Page 6 of 17




                EXHIBIT A
              Case 8:19-bk-04596-CED     Doc 41    Filed 06/11/19    Page 7 of 17




                                    PROMISSORY NOTE

   $400,000.00
                                                                         January l, 2019
         FOR VALUE RECEIVED, the undersigned, INTERFACE NETWORK SYSTEM
                                                                                      S,
   INC. (hereinafter collec tively, the "Maker") promise to pay to the
                                                                       order of JOHN
  J. OMlOR & ASSOCIATES, INC. at 4912 58 1h Street South, St. Petersburg,
                                                                               FL 33715
  or elsewhere as direct ed from time to time in writing by the holde
                                                                        r hereof, the
  princip al sum outsta nding hereu nder from time to time togeth er
                                                                         with interest
  thereo n comp uted from the date of this Promissory Note (herei nafter
                                                                            the "Note")
  at twelve perce nt ( 12%) per annum (hereinafter the "Interest Rate")
                                                                            , togeth er
  with any and all charge s hereu nder, provid ed howev er, all such
                                                                         interest and
  other charges constituting interest, howso ever chara cterize d or compu
                                                                              ted, shall
  not excee d the maxim um legal contra ct rate permi tted from time to
                                                                           time under
  applic able law.

        The Principal and interest shall be payab le in sixty (60) month ly installm
                                                                                     ents
  of Eight Thousand eight hundr ed ninety-seven and 78/100 Dollars
                                                                             ($8,897.78)
  comm encin g Janua ry 31, 2019 and contin uing throug h and
                                                                               includ ing
  Decem ber 31,2023.

       Nothing herein, nor any transa ction relate d hereto , shall be construed
                                                                                    to
so opera te as to require Maker to pay interest at a greate r rate than
                                                                             shall be
lawful. Should any interest or other charges paid by Maker in conne
                                                                          ction with
the loan eviden ced by this Note result in the compu tation or earnin
                                                                        g of interest
in excess of the maxim um contra ct rate of interest which is legally
                                                                          permi tted
under applic able law, then any and all such excess shall be, and
                                                                       the same is,
hereb y waive d by the holder , and any and all such excess
                                                                           shall be
autom aticall y credit ed agains t and in reduct ion of the balan ce due
                                                                          under this
Note, ancj any portion which excee ds the balan ce due under this Note
                                                                            shall be
paid by the holder to Maker .

       Maker shall have the right to prepa y this Note in whole or in part
                                                                              at
anytim e withou t any additi onal compe nsatio n being due and
                                                                  payab le to
holder becau se of the prepa yment . Prepayments shall first be applie
                                                                       d to the
interest due and then to the remain ing principal.

       Maker waives the right of exemp tion under the laws of the State of Florida
and waive presentment, protes t and dema nd, notice of protest, dema
                                                                         nd and
of dishonor and non-p aymen t of this Note.

{000906 60.DOC ;l)
                                           1
        Case 8:19-bk-04596-CED     Doc 41     Filed 06/11/19   Page 8 of 17




       Maker further agrees, to pay all attorneys', paralegals' and expert witness
 fees and costs in case the principal of this Note or any payment on the principal
 or any interest thereon is not paid at the respective maturity thereof. All such
 fees and costs include, but are not limited to, those incurred at any pre-litigation
 attempts to settle the matter, at any mediation, at any arbitration, at any
 appellate level, and in any bankruptcy proceeding, including any bankruptcy
 proceeding wherein the holder is attempting to lift any automatic stays.

        Upon non-payment or default in the payment of the principal or interest
 due hereunder or upon default by Maker for a period of thirty days, all
 payments due hereunder and remaining unpaid, shall, at the holder's option,
 forthwith become due and payable notwithstanding their tenor.                The
 indebtedness hereunder shall bear interest at the highest lawful rate of interest
 per annum from and after the date of any default.

                                            INTERFACE NETWORK SYSTEMS, INC.




{00090660.DOC;l}
                                        2
Case 8:19-bk-04596-CED   Doc 41   Filed 06/11/19   Page 9 of 17




                 EXHIBIT B
           Case 8:19-bk-04596-CED              Doc 41      Filed 06/11/19        Page 10 of 17



                                     SECU RITY AGR EEM ENT

                                                                       E NETW ORK SYST EMS,
        This Security Agree ment is made by and betwe en INTE RFAC
                                                               min Road, Suite 502, Tamp a, FL
INC., a Florid a Corporation, whose addre ss is 6304 Benja
                                                                 ES, INC., whose addres s is 4912
33634 (the "Borr ower'' ), and JOHN J. OML OR & ASSO CIAT
                                                                  ). The partie s agree as follows:
58th Street South, St. Petersburg, FL 33715 (the "Secu red Party"
                                                                                  ment consis ts of all goods,
          l. Collateral. The Collateral subjec t to this Security Agree
                                                                    other assets of the Bono wer as they
invent ory, equipment, accou nts receiv able, fixture s and all
                                                                       , includ ing, witho ut limita tion, (a)
may exist from time to time from and after the date hereof
                                                                      Borro wer which have given rise to
accou nts; (b) goods for sale, lease or other dispos ition by
                                                                      d in transi t by Borro wer; (c) chattel
accou nts and have been returned to or reposs essed or stoppe
                                                                        docum ents of title, instru ments ,
paper , electro nic chatte l paper, tangib le chattel paper,
                                                                     of credit rights, letters of credit and
docum ents, general intangibles, payme nt intang ibles, letter
                                                                     tion, invent ory, equip ment, fixtures,
suppo rting obligations; (d) goods , includ ing, witho ut limita
                                                                        its, cash. cash equiv alence and any
trade fixture s and vehicles; (e) invest ment prope rty; (f) depos
                                                                           y or control     Secur ed
prope rty Borro wer now or herein after in the posse ssion, custod
                                                                      other personal
depos it accounts held -vvith any depos itory institu tion; (h) all
                                                         of all of the     f(wcgoing prope rty
of any nature: and all cash and non-c ash procee ds
                                                                  ng     the   foregoing.
not limite d to procee ds of all insura nce polici es insuri
                                                                          ry lien 1ights and any
 autho rizes Secured Party to ille and perfec t any and all statuto
                                                                      wheth er payme nt is due to
 indem nity or perfon nancc bonds at any time regard less of
                                                                        Borro wer shall execu te and
 Party under Secur ed Party' s payme nt terms with Borro wer.
                                                                           ents, instru ments , docum ents and
 to Secur ed Party, at any time and from time to time, all agreem
                                                                      that Secur ed Party may reques t, in
 other writte n matter (the "Supp lemen tal Docum entati on")
                                                                   and maint ain Secur ed Party 's priori ty
 form and substance accep table to Secur ed Party to perfec t
                                                                  herein, and to otherw ise consu mmat e
 securi ty intere st and lien to all of the collat eral provid ed
 the transa ctions contem plated by this paragr aph.            Borro wer irrevo cably, hereby makes ,
                                                                  design ated by Secur ed Party for that
 consti tutes and appoin ts Secur ed Party, and all person s
                                                                          t, to sign in the name of Borro wer
 purpo se, Borro wer's true and lawfu l attorn ey and agent-in-fac
                                                                            to delive r such Suppl ement al
 on the Supplemental Docum entati on, if requir ed, and
                                                                    reason ably elect. Borrovver hereb y
 Docum entati on to such person s as Secur ed Party may
                                                                   Comm ercial Code ("UCC ") financ ing
  autho rizes Secured Party to prepar e and file and Unifo rm
                                                                     any other filings or record ings in all
  statem ents, amend ments to UCC financing statem ents and
                                                                         witho ut Bono wers signat ure, and
 jurisd iction s where Secur ed Party determ ines appro priate
                                                                   financing statem ents in any mann er as
  autho rizes Secur ed Party to descri be the collat eral in such
  Secur ed Party determines appropriate.
                                                                           ty interest in the Collat eral
         2. Seeuritv interest. Borro wer grants to Secur ed Party a securi
                                                                  other obliga tions contai ned in the
 descri bed above to secure (a) the payme nt, perfor mance and
                                                                   all modif icatio ns, extens ions, or
 Promi ssory Note. dated January L 2019, and (b) any and
 renew als of said secure d promi ssory note.
                                                                            wer owns the Collat eral and
         3. Warranties and Repre sentat ions of Borro wer. The Borro
                                                                   ver warra nts and repres ents that the
 has author ity to grant this securi ty interest. The Bomn
                                                                      the securi ty intere st grante d in this
 Collat eral is free and clear of any securi ty intere st (other than



 {000906 63.DOC : 1)
                Case 8:19-bk-04596-CED            Doc 41      Filed 06/11/19        Page 11 of 17



    Securi ty Agreement), liens, restnc twns. or encum brance s. Excep
                                                                               t for that in favor of the
    Secure d Party, no financi ng statem ent coverin g the Collateral is
                                                                          filed in any public of1ice. The
    Borrow er has full right and povver to transfe r the Collate ral to the
                                                                             Secure d Party free and clear
    and to enter into and carry out this Security Agreem ent.

              4. Obligations of the BoJTower.

                   4.1. Locati on The parties recogn ize that the Collate ral is to
                                                                                           be used by the
   Borrow er in an ongoin g busine ss. Except as such Collate ral may
                                                                           be sold, transfe rred, or used as
   part of the daily activiti es of the busine ss, the Collateral shall
                                                                               remain in the Borrow er's
   posses sion or control at all times, except as otherw ise provid ed in
                                                                          this Securi ty Agree ment

                    4.2. Protection. The Borrow er shall defend the Collate ral agains
                                                                                          t all claims and
   deman ds adverse to the Secure d Party's interes t in it and shall keep
                                                                             it free from all liens except
   those f()r taxes not yet due and from all securit y interes ts except
                                                                          this one. The Borrow er shall
   mainta in the Collateral in good condit ion and protect it agains
                                                                           t misuse , abuse, waste, and
   deterio ration except for ordinm y wear and tear resulti ng from its
                                                                        intend ed use.

                  4.3. S'ecured Party' s costs. The Borrow er shall pay all expens es incurre
                                                                                                  d by the
  Secure d Party in obtaini ng, preserv ing, perfec ting, defend ing, and
                                                                          enforc ing this security interes t
  and in collecting or enforc ing the Secure d Promissory Note describ
                                                                              ed above. Such fees and
  expens es shall include, but are not limited to, reason able attorne
                                                                        ys' fees, filing tees, public ation
  expens es, deposi tion fees, stenog rapher fees, witnes s fees, and
                                                                          any other court costs. These
  expens es shall be part of the obliga tion and shall be recove rable as
                                                                           such in all respec ts.

                  4.4. Additi onal docwnents. The Borrow er shall sign any papers that
                                                                                                  the Secure d
  Party consid ers necess ary to obtain , mainta in, and perfec t this securit
                                                                               y interes t or to comply with
  any relevan t law.

               4.5. Notice qf changes. The Borrow er shall immed iately notify the
                                                                                   Secure d Party
 of any material change in the Collate ral; change in Borrow er's
                                                                    name, addres s, or location;
 change in any matter warran ted or repres ented in this Securi ty
                                                                   Agreem ent; and any event of
 default .

           5. Default.

                 5.1 Event ofdefa ult. The Borrow er shall be in defaul t in the event
                                                                                               (a) that the
 Borrow er f~1ils to timely observ e, keep, or perform any covena
                                                                           nt, agreem ent. or conditi on
require d by this Security Agree ment to be observ ed, kept, or perform
                                                                              ed; (b) that the Borrovver
f~1ils to timely pay the Borrow er's obliga tions eviden
                                                           ced by the aforesa id Secure d Promis sory
Note as provid ed by its terms; (c) that the Borrow er makes any
                                                                            warran ty, represe ntation . or
statem ent that proves to have been false in any material respect: (d)
                                                                           any part of the Collate ral has
been levied, seized, or attache d; (e) the indebt edness secure d by
                                                                        this Securi ty Agreem ent or the
perfor mance of this Securi ty Agree ment has been impair ed; or (f)
                                                                         the dissolu tion, termination of
existen ce, insolve ncy, busine ss failure , appoin tment of a receive
                                                                       r for any part of       Collateral,
assign ment for the benefit of credito rs, or comme nceme nt of
                                                                         procee ding          bankru ptcy


{000'.10663. DOC; I)
                                                     2.
            Case 8:19-bk-04596-CED           Doc 41      Filed 06/11/19      Page 12 of 17


  or under any insolvency law by or against the Borrower or any guarantor or surety for the
  Borrower.

                5.2. Upon default. During the existence of any event of def~mlt, the Secured
 Pmiy may declare the unpaid principal of the obligation immediately due in whole or in part,
 enf()ree the obligation, and exercise any rights and remedies granted by Chapter 679 of the
 Florida Statutes (the Uniform Commercial Code - Secured Transactions), by this Security
 Agreement, or otherwise available at law including the following:

                  (a)     require the Borrower to deliver to the Secured Party all books and records
          relating to the Collateral;

                 (b)    require the Borrower to assemble the Collateral and make it available to
          the Secured Party at a place reasonably convenient to both parties;

                (c)    take possession of any of the Collateral and for this purpose enter any
         premises where it is located ifthis can be done without breach of peace;

                (d)    selL lease, or otherwise dispose of any of the Collateral in accord with
         Chapter 679 of the Florida Statutes;

                (e)    apply any proceeds from disposition of the Collateral after default in the
         manner specified in Chapter 679 of the Florida Statutes, including payment of the
         Secured Party's reasonable attorneys' fees and court expenses; and

                 (f)    if disposition of the Collateral leaves the obligation unsatisfied, collect the
         deticiency from the Bonower.

                5.3. Cumulative remedies. Foreclosure of this security interest by suit does not
limit the Secured Party's remedies, including the right to sell the Collateral under the terms of
this Security Agreement. All remedies of the Secured Party may be exercised at the same or
different times, and no rernedy shall be a defense to any other. The Secured Party's rights and
remedies jnclude all those granted by law or otherwise, in addition to those specified in this
Security Agreement.

        6. Notice. Any notice or other communication under this Security Agreement is
sufJiciently given if delivered personally or sent by certiiled mail, postage prepaid, to the party at
the address indicated below, or at such other addresses as shall be furnished in writing by either
party to the other, and shal,l be deemed to have been g1ven as of the date so delivered or
deposited in the United States mail.

         7. Binding effect. This Security Agreement and the security interest it creates shall inure
to the benefit of the Secured Party's heirs. executors. or                     and         bind the
Borrower and Borrower's heirs, executors, administrators,                            successors in
interest, and assigns.




{00090663.DOC: I)
      Case 8:19-bk-04596-CED           Doc 41        Filed 06/11/19   Page 13 of 17



        8. General provisions.

               8.1. Modifications. No provision of this Security Agreement may be modified or
limited except by written agreement.

                  8.2. Waiver. Neither delay in exercise nor partial exercise of any of the Secured
Party's remedies or rights shall waive further exercise oftbose remedies or rights. The Secured
Party's failure to exercise remedies or rights does not waive subsequent exercise of those
remedies or rights. The Secured Party's waiver of any default does not waive further default.
The Secured Party's waiver of any right in this Security Agreement or of any default is binding
only if it is in writing.

              8.3. Severability. If any provision of this Security Agreement is for any reason
found to be unenforceable, all other provisions nevertheless remain enforceable.

               8.4. Applicable law. The law of the State of Florida shall apply to the
construction and enforcement of this Security Agreement




                                                4.
{00090663.DOC;I)
      Case 8:19-bk-04596-CED          Doc 41        Filed 06/11/19   Page 14 of 17




       IN WITNESS WHEREO F, and intending to be legally bound hereby. the parties have
caused this Agreement to be executed this _ day of January, 2019, but and eftective as of
January 1, 2019.




                                                     INTERFAC E NETWORK SYSTEMS, INC.




                                                                            BORROWE R




STATE OF FLORIDA
COUNTY OF PiNELLAS

        The foregoing    instrument was acknowledg ed        before me   this        day   of

                        20         on behalf of INTERFAC E NETWORK SYSTEMS, INC.,
effective January I, 2019, by DAVID OMLOR, its President, who ispersonall y _!G~ to me or
who has p r o d u c e d - - - - - - - - - - - - as identification.




                                               5.
{00090663.DOC;l   i
             Case 8:19-bk-04596-CED       Doc 41    Filed 06/11/19    Page 15 of 17



      WITNESSES:
                                                           JOHN J. OM LO R & ASS OC JAT
                                                                                        ES,
                                                           INC.




                                                                             SECURED PA RT Y




   STATE OF FLORIDA
   CO UN TY OF PINELLAS

           The foregoing   instrument   was acknowledged    before me     this        day   of
   ~---'                            by on beh alf of JOH N J. OM LO R &
   cftc~tive Janua~1, 2019, by JOl iN J. OM LO R, who
                                                                        ASOCIATES, INC.,
                                                         is personally known to me or who
                                                                                          has
   produced - - - - - - - - - - -
                                    - - as identification.




                                                         Not ary Public




{00090663.DOC:I}                            6.
Case 8:19-bk-04596-CED   Doc 41   Filed 06/11/19   Page 16 of 17




                 EXHIBIT C
                   Case 8:19-bk-04596-CED                              Doc 41           Filed 06/11/19                  Page 17 of 17
                                                                                                                 )'LORIDA SECURED TRANSAC'llO."t REGlSlRY

                                                                                                                              FILED
                                                                                                                      2019 Mar 06 AM 08:00
  STATE OF FLORIDA UNIFORM COMMERCIAL CODE                                                                      **** 201907948846 ***•
• FINANCING STATEMENT FORM                                                                                      •••c • 022SI995462JOIMJs.oo•••Js.oo••"
                                                                                                                --·c .. oJo6t9956IOtOt-6.00**•.oo .. ,
  A. NAME & DAYTIME PHONE NUMBER OF CONTACf PERSON
  A. 813·223·5351 B. srlef@allendell.com
   B. Email Address
  C. SEND ACKNOWLEDGEMENT TO:
  Name    Frank J. Rief, Ill
  Address Allen Dell, P.A.

  Address 202 S. Rome Avenue, Suite 1 00

  City/State/Zip Tampa, FL 33606
                                                                                                      THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 1. DEBTOR'S EXACT FULL LEGAL NAME- INSERT ONLY ONE DEBTOR NAME (la OR lb)- Do Not Abbreviate or Combine Names
   l.a ORGANIZATION'S NAME
 Interface Netowork Systems, Inc.
   l.b INDMDUAL'S SURNAME
 Omlor
                                                                       FIRST PERSONAL NAME
                                                                      David
                                                                                                                 I   ADDITIONAL NAME(S)IINITIAL{S)          ) SUFFIX

  l.c MAILING ADDRESS Line One                                                                                This space not available.
 6304 Benjamin Road, Suite 502
       MAILING ADDRESS Line Two                                        CITY                                                  II STATE /:POSTAL CODE         1 COUNTRY
                                                                      Tampa                                                   FL       33634                 u.s.
                                                                                                                                                             1


 2. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME- INSERT ONLY ONE DEBTOR NAME {2a OR 2b)_- Do Not Abbreviate or Combine Names
  2.a ORGANIZATION'S NAME

  2.b INDMDUAL'S SURNAME                                               FIRST PERSONAL NAME                      .I   ADDITIONAL NAME{S)IINITIAL(S)          l   SUFFIX

  2.c MAILING ADDRESS Line One                                                                                This space not available.

       MAILING ADDRESS Line Two                                        CITY                                                 I   STATE     I    POSTALCODE   I   COUNTRY


 3. SECURED PARTY'S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR SIP)- INSERT ONLY ONE SECURED PARTY (3a OR 3b)
  3.a ORGANIZATION'S NAME
 John J. Omlor & Associates, Inc.
  3.b INDMDUAL'S SURNAME
 Omlor
                                                 FIRST PERSONAL NAME
                                                John                                     J.
                                                                                                                I
                                                                                     ADDITIONAL NAME(S)IINITIAL(S)                                          J   SUFFIX

  3.c MAILING ADDRESS Line One                                                  This space not available.
 4912 68th Avenue South
      MAILING ADDRESS Line Two                   CITY
                                                St. Petersburg
                                                                                             II STATE POSTAL CODE
                                                                                               FL         33715
                                                                                                                                          I:                I   COUNTRY

 4. This FINANCING STATEMENT covers tbe followmg collateral:
                                                                                                                                                                        may
 The Collateral subject to this UCC filing consists of all goods, Inventory, equipment, accounts receivable, fixtures and aU other assets of the Borrower as they
 exist from lime to Ume from and after the dale hereof, including, without limitation, (a) accounts; {b) goods for sale, lease or other disposition by Borrower which
                                                                                                                                                                      chattel
 have given rfse to acco~,o~nts and have been returned to or repossessed or slopped In transit by Borrower; (c) chattel paper, electronic chattel paper, tangible
                                                                                                                                                                        (d)
 paper;·documunts of \!lie, Instruments, documents, general Intangibles, payment illtanglble&, letter of credit right;;, l&tters of cr&dlt and sup(Joiting obligallons;
                                                                                                                                                                     and any
 goods, Including, without llmltatlon, Inventory, equipment, fixtures, trade fixtures and vehicles; (e) Investment property; (f) deposits, cash, cash equivalence
                                                                                                                                                                      other
 property Borrower now or hereinafter tn the possession, custody or control of Secured Party; (g) deposit accounis held with any depository lnsVtutlori; (h) all
 personal property of Borrower of any nature; and all cash and non-cash proceeds of all of the foregoing property Including, but not limited to proceeds of all
 Insurance policies Insuring the foregoing.




 $. ALTERNATEDESIONATION(ifapplicable)                0      LESSEE/LESSOR       U      CONSlGNEFJCONSIGNORO BAILEE/BAILOR

                                                      D      AG LIEN             D      NON-UCC FILING               0      SELLER/BUYER

 6. Florida DOCUMENTARY STAMP TAX- YOU ARE REQUIRED TO CHECK EXACTLY ONE BOX
 D     All documentary stamps due and payable or to become due and payable pursuant to s. 201.22 F.S., have been paid.
 [!]   Florida Documentary Stamp Tax is not required.
 7. OPTIONAL FILER REFERENCE DATA
 11962.00001



 STANDARD FORM· FORM UCC-1 (REV.OS/2013)                                    FlUng Office Copy                           Approved by tbe Secretary of State, State of Florida
